Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:  
	Consider independent claims 1, 9, 17, 23, the best prior art found of record during the examination of the present application.
	In view of the present application, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  
	Per claim 1, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations transmitting, by the initiator, a measurement message comprising a first set of measurements that are determined based on the positioning reference signal and the plurality of responder positioning reference signals, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.
	Per claim 9, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations transmit a measurement message comprising a first set of measurements, the first set of measurements determined based on the positioning reference signal and the plurality of responder positioning reference signals, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.
	Per claim 17, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations receiving, by the responder device, one or more responder positioning reference signals from one or more additional responder devices and receiving, by the responder device, one or more responder measurement messages from the one or more additional responder devices, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.
	Per claim 23, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations transmitting, by the anchor device, anchor map information to each participant of the plurality of participants, wherein the anchor map information comprises one or more objects in the anchor map information that are classified, using a machine learning algorithm of the anchor device, based at least in part on the measurement message received from each participant of the plurality of participants, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.
Claims 2-8, 10-16, 18-22, 24-30 are allowable based on their dependency on claims 1, 9, 17, 23 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHUONG A NGO/Primary Examiner, Art Unit 2645